DETAILED ACTION
Claims 1-20 are pending in the present application and are under examination on the merits. This communication is the first action on the merits (FAOM).
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant filed an Information Disclosure Statement (IDS) on 11/18/2020.  This filing is in compliance with 37 C.F.R. 1.97.
As required by M.P.E.P. 609(C), the applicant's submission of the Information Disclosure Statements is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P. 609(C), copies of the respective PTOL -1449s initialed and dated by the examiner are attached to the instant office action. 

Drawings
The drawings filed on 6/16/2020 are acceptable as filed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(A)(2) that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(A)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-12, and 14-19 are rejected under 35 U.S.C. 102(A)(2) as being anticipated by U.S. Patent Application Publication Number 2020/0242491 to To (hereafter referred to as To).
As per claim 1, To teaches:
A system for implementing an intelligent machine learning engine in a cloud computing environment, the system comprising: at least one non-transitory storage device; and at least one processing device coupled to the at least one non-transitory storage device, wherein the at least one processing device is configured to (Paragraph Number [0160] teaches one or more processors or processing units 2206, memory 2201, and bus 2209 that couples various system components, including the memory 2201 to the processor 2206. Paragraph Number [0162] teaches a computer program product accessible from a computer usable or computer readable storage medium providing program code for use by or in connection with a computer or any instruction execution system. A computer usable or computer readable storage medium can be any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire).
electronically retrieve, from a data repository, one or more records (Paragraph Number [0053] teaches market data may be sent shortly after it is generated, and as continuously as possible, subject to consolidation rules for consolidated streams. The sources of market data operate a data service implemented using “send rules” based on continuous sending of market data. [0152] FIG. 20 illustrates an example user interface 3KS1206 implemented by the trade reconstruction component 3AX1206. Referring to both FIGS. 18 and 20, the trade reconstruction component 3AX1206 displays the retrieved records in a first window 3KF9991 (block 3AF9999) that allow users to decompose, drill down, or aggregate (roll-up) ‘tracks’ (block 3AG9999) and display the lower and upper dimensions (block 3AH9999)).
electronically receive, from a random skewness generator database, a first set of skewness variables (Paragraph Number [0076] teaches if the trade order would cause an excess over the limit or timing irregularity, then the detection engine 2BX0104 determines whether the trade activity is associated with a sudden market disruption (e.g. rapid market decline as calculated by some frameworks and algorithms). That excess during sudden market disruption may qualify for exemption under the Volcker Rule, if the trade meets certain risk mitigating hedge exemption requirements. If there has not been a sudden market disruption, then that particular trade may be considered as risky proprietary trade warrants appropriate skewing of the score (block 2BB0812) to be flagged or quarantined for management action  Paragraph Number [0110] teaches classifier may be implemented using a classification algorithm and/or a process for creation of a classifier. Classification may be performed using... random forest classifiers).
implement, at a local computing environment, the first set of skewness variables on the one or more records in a first direction to generate one or more skewed records (Paragraph Number [0079] teaches the detection engine 2BX0104 determines whether the trade is to buy Credit Default Swap (CDS)... the risky nature of such trade activity warrants appropriate skewing of the score to generate an alert or escalate the matter (block 2BB0812). Paragraph Number [0137] teaches after the detection engine 2BX0104 examines the trade activities, the trade activities outside of the allowable parameters are filtered. The scoring method used is based on the magnitude of the resulting implications of related trades, or a system user may scrutinize particular traders, tradeable objects or targets, or a particular trade pattern or some triggers within a pattern by skewing the respective scores to tighten or loosen the filtering mechanism (see FIG. 8). The scoring process performed by the detection engine 2BX0104 is particularly useful for addressing trade orders that are in the “grey” areas (e.g. a particular trade or order may look legitimate and comply with desk specific controls 2JA0113, while a series of trades in combination may signify abnormal trading activities or where the aggregate risk levels are beyond a predefined threshold that are deemed ‘material’ requiring appropriate management attention). When a trade order or a series of trades is identified as failing to meet the threshold, the trader 4DX0505 associated with the trade order may be scrutinized in the later described crowd computing process 2FX0107 (FIG. 17). (Examiner asserts that the scoring process here based upon detection of anomalies that require certain data to have a skewness variable added to them constitutes implementing the skewness variable on specific records in a specific direction)).
transmit the one or more skewed records to a cloud computing environment (Paragraph Number [0146] teaches the crowd computing component 2FX0107 trains the system 0XX0100 through the simulation of ‘what if’ scenarios and record lessons by the simulator 3BX0415. Users may record a lesson pertaining to changes and the corresponding impacts of the changes in the lessons database 2TX0120 (block 2FP1206). Using machine learning-reinforcement model, the lessons in the lessons database 2TX0120 and accumulated cases are used to train the system 0XX0100 and improve the accuracy of the analytical system 2XX0100 (block 2FQ1206). The training of the computer may involve comparing the training set (new lesson) with the untrained nearest-neighbor rule with reference to the earlier described FIG. 9 using the simulator 3BX0415. If the new lesson does not reduce the amount of false positives or negatives, then the lesson may consider as useless. Otherwise, the new lesson is useful and fit for improving the accuracy of onset detection. (See also Paragraph Number [0043] in regard to networks including cloud-based networks such as the internet or enterprise network) (Examiner asserts that this section teaches the records being transmitted through a network for use in creation of additional training sets)).
initiate, using the cloud computing environment, one or more machine learning algorithms on the one or more skewed records (Paragraph Numbers [0109]-[0110] teach machine-learning methods may be used in a similarity analysis (block 2CJ1104) to look for similarities between trade data and ‘polyphonic’ triggers or lessons in the lessons database 2TX0120. Such similarity analysis is quicker than conventional approaches, partly due to the smaller size of the metrical tree structure, thus saving processing and other computing resources. The accuracy of the similarity analysis depends partly on the quality of the polyphonic triggers or lessons. Thus, the training set can be configured to minimize over-fit or under-fit of the model. Continuing to refer to FIG. 9, nearest neighbor rule, or other classification process and/or classifier may be implemented using a classification algorithm and/or a process for creation of a classifier. A classification algorithm defined as a processes whereby a computing device 104 derives, from training data, a model known as a “classifier” for sorting inputs into categories or bins of data. Classification may be performed using, without limitation, linear classifiers such as without limitation logistic regression and/or naive Bayes classifiers, nearest neighbor classifiers such as k-nearest neighbors classifiers, support vector machines, least squares support vector machines, fisher's linear discriminant, quadratic classifiers, decision trees, boosted trees, random forest classifiers, learning vector quantization, and/or neural network-based classifiers. (See also Paragraph Number [0146])).
train, using the one or more machine learning algorithms, the one or more skewed records to generate a training model, wherein the training model comprises a first set of parameters (Paragraph Numbers [0109]-[0110] teach machine-learning methods may be used in a similarity analysis (block 2CJ1104) to look for similarities between trade data and ‘polyphonic’ triggers or lessons in the lessons database 2TX0120. Such similarity analysis is quicker than conventional approaches, partly due to the smaller size of the metrical tree structure, thus saving processing and other computing resources. The accuracy of the similarity analysis depends partly on the quality of the polyphonic triggers or lessons. Thus, the training set can be configured to minimize over-fit or under-fit of the model. Continuing to refer to FIG. 9, nearest neighbor rule, or other classification process and/or classifier may be implemented using a classification algorithm and/or a process for creation of a classifier. A classification algorithm defined as a processes whereby a computing device 104 derives, from training data, a model known as a “classifier” for sorting inputs into categories or bins of data. Classification may be performed using, without limitation, linear classifiers such as without limitation logistic regression and/or naive Bayes classifiers, nearest neighbor classifiers such as k-nearest neighbors classifiers, support vector machines, least squares support vector machines, fisher's linear discriminant, quadratic classifiers, decision trees, boosted trees, random forest classifiers, learning vector quantization, and/or neural network-based classifiers. (See also Paragraph Number [0146])).
implement, at the local computing environment, the first set of skewness variables on the first set of parameters in a direction opposite to the first direction to generate a first set of skewed parameters (Paragraph Number [0137] teaches the scoring method used is based on the magnitude of the resulting implications of related trades, or a system user may scrutinize particular traders, tradeable objects or targets, or a particular trade pattern or some triggers within a pattern by skewing the respective scores to tighten or loosen the filtering mechanism (see FIG. 8). Paragraph Number [0143] teaches classification to and/or identification of genres may be used as a filter to exclude some entries from inclusion in training data. As a non-limiting example, processes of converting data to training data may include classifying a set of trade activities to a genre identifying false positives, defined as data tending to lead to identification of a trade irregularity where none exists, and excluding the set of trade activities from the training data; this may cause processes using the training data to predict and/or detect trade irregularities more accurately. Paragraph Number [0146] teaches the training of the computer may involve comparing the training set (new lesson) with the untrained nearest-neighbor rule with reference to the earlier described FIG. 9 using the simulator 3BX0415. If the new lesson does not reduce the amount of false positives or negatives, then the lesson may consider as useless. Otherwise, the new lesson is useful and fit for improving the accuracy of onset detection. (Examiner contends that the tightening or loosing of scores as a result of skewing constitutes skewing in multiple directions to provide for a corrected score)).
electronically retrieve, from the data repository, one or more unseen records (Paragraph Number [0054] teaches the data processor 1XX1101 can receive market data 5XA0131 from a plurality of different sources of marketplace data, both local and international sources, which are aggregated across asset classes, into a consolidated stream of order book states. The market data 5XA0131 may be provided in the form of raw data, communicated as network packets. In some embodiments, market data 5XA0131 may also be provided as formatted or unformatted data, such as media files or with formatting applied).
classify, at the local computing environment, the one or more unseen records into one or more predefined classes using the first set of skewed parameters (Paragraph Number [0111] teaches a classification method that utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms, and using one or more measures of vector similarity to identify classifications within training data, and to determine a classification of input data. K-nearest neighbors algorithm may include specifying a K-value, or a number directing the classifier to select the k most similar entries training data to a given sample, determining the most common classifier of the entries in the database, and classifying the known sample; this may be performed recursively and/or iteratively to generate a classifier that may be used to classify input data as further samples. Paragraph Number [0143] teaches classification to and/or identification of genres may be used as a filter to exclude some entries from inclusion in training data. As a non-limiting example, processes of converting data to training data may include classifying a set of trade activities to a genre identifying false positives, defined as data tending to lead to identification of a trade irregularity where none exists, and excluding the set of trade activities from the training data; this may cause processes using the training data to predict and/or detect trade irregularities more accurately. Paragraph Number [0146] teaches the training of the computer may involve comparing the training set (new lesson) with the untrained nearest-neighbor rule with reference to the earlier described FIG. 9 using the simulator 3BX0415. If the new lesson does not reduce the amount of false positives or negatives, then the lesson may consider as useless. Otherwise, the new lesson is useful and fit for improving the accuracy of onset detection).
As per claim 8, To teaches:
A computer program product for implementing an intelligent machine learning engine in a cloud computing environment, the computer program product comprising a non-transitory computer-readable medium comprising code causing a first apparatus to (Paragraph Number [0160] teaches one or more processors or processing units 2206, memory 2201, and bus 2209 that couples various system components, including the memory 2201 to the processor 2206. Paragraph Number [0162] teaches a computer program product accessible from a computer usable or computer readable storage medium providing program code for use by or in connection with a computer or any instruction execution system. A computer usable or computer readable storage medium can be any apparatus that can contain, store, communicate, propagate, or transport the program for use by or in connection with the instruction execution system, apparatus, or device. A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire).
The remainder of the claim limitations are substantially similar to the claim limitations found in claim 1 and are rejected for the same reasons put forth in regard to claim 1.
As per claim 15, claim 15 recites a method that is substantially similar to the method performed by the system found in claim 1 and is rejected for the same reasons put forth in regard to claim 1.
As per claims 2, 9, and 16, To teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, To teaches:
wherein the at least one processing device is further configured to: generate a training dataset based on at least the one or more skewed records (Paragraph Numbers [0109]-[0110] teach machine-learning methods may be used in a similarity analysis (block 2CJ1104) to look for similarities between trade data and ‘polyphonic’ triggers or lessons in the lessons database 2TX0120. Such similarity analysis is quicker than conventional approaches, partly due to the smaller size of the metrical tree structure, thus saving processing and other computing resources. The accuracy of the similarity analysis depends partly on the quality of the polyphonic triggers or lessons. Thus, the training set can be configured to minimize over-fit or under-fit of the model. Continuing to refer to FIG. 9, nearest neighbor rule, or other classification process and/or classifier may be implemented using a classification algorithm and/or a process for creation of a classifier. A classification algorithm defined as a processes whereby a computing device 104 derives, from training data, a model known as a “classifier” for sorting inputs into categories or bins of data. Classification may be performed using, without limitation, linear classifiers such as without limitation logistic regression and/or naive Bayes classifiers, nearest neighbor classifiers such as k-nearest neighbors classifiers, support vector machines, least squares support vector machines, fisher's linear discriminant, quadratic classifiers, decision trees, boosted trees, random forest classifiers, learning vector quantization, and/or neural network-based classifiers. (See also Paragraph Number [0146])).
implement the one or more machine learning algorithms on the training dataset to generate the first set of parameters (Paragraph Number [0137] teaches the scoring method used is based on the magnitude of the resulting implications of related trades, or a system user may scrutinize particular traders, tradeable objects or targets, or a particular trade pattern or some triggers within a pattern by skewing the respective scores to tighten or loosen the filtering mechanism (see FIG. 8). Paragraph Number [0143] teaches classification to and/or identification of genres may be used as a filter to exclude some entries from inclusion in training data. As a non-limiting example, processes of converting data to training data may include classifying a set of trade activities to a genre identifying false positives, defined as data tending to lead to identification of a trade irregularity where none exists, and excluding the set of trade activities from the training data; this may cause processes using the training data to predict and/or detect trade irregularities more accurately. Paragraph Number [0146] teaches the training of the computer may involve comparing the training set (new lesson) with the untrained nearest-neighbor rule with reference to the earlier described FIG. 9 using the simulator 3BX0415. If the new lesson does not reduce the amount of false positives or negatives, then the lesson may consider as useless. Otherwise, the new lesson is useful and fit for improving the accuracy of onset detection. (Examiner contends that the tightening or loosing of scores as a result of skewing constitutes skewing in multiple directions to provide for a corrected score)).
As per claims 3, 10, and 17, To teaches each of the limitations of claims 1 and 2, 8 and 9, and 15 and 16 respectively.
In addition, To teaches:
wherein the at least one processing device is further configured to: electronically receive, from a computing device of a user, the one or more predefined classes for each of the one or more skewed records (Paragraph Number [0111] teaches a classification method that utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms, and using one or more measures of vector similarity to identify classifications within training data, and to determine a classification of input data. K-nearest neighbors algorithm may include specifying a K-value, or a number directing the classifier to select the k most similar entries training data to a given sample, determining the most common classifier of the entries in the database, and classifying the known sample; this may be performed recursively and/or iteratively to generate a classifier that may be used to classify input data as further samples. Paragraph Number [0143] teaches classification to and/or identification of genres may be used as a filter to exclude some entries from inclusion in training data. As a non-limiting example, processes of converting data to training data may include classifying a set of trade activities to a genre identifying false positives, defined as data tending to lead to identification of a trade irregularity where none exists, and excluding the set of trade activities from the training data; this may cause processes using the training data to predict and/or detect trade irregularities more accurately. Paragraph Number [0146] teaches the training of the computer may involve comparing the training set (new lesson) with the untrained nearest-neighbor rule with reference to the earlier described FIG. 9 using the simulator 3BX0415. If the new lesson does not reduce the amount of false positives or negatives, then the lesson may consider as useless. Otherwise, the new lesson is useful and fit for improving the accuracy of onset detection).
generate the training dataset based on at least the one or more skewed records and the one or more predefined classes (Paragraph Numbers [0109]-[0110] teach machine-learning methods may be used in a similarity analysis (block 2CJ1104) to look for similarities between trade data and ‘polyphonic’ triggers or lessons in the lessons database 2TX0120. Such similarity analysis is quicker than conventional approaches, partly due to the smaller size of the metrical tree structure, thus saving processing and other computing resources. The accuracy of the similarity analysis depends partly on the quality of the polyphonic triggers or lessons. Thus, the training set can be configured to minimize over-fit or under-fit of the model. Continuing to refer to FIG. 9, nearest neighbor rule, or other classification process and/or classifier may be implemented using a classification algorithm and/or a process for creation of a classifier. A classification algorithm defined as a processes whereby a computing device 104 derives, from training data, a model known as a “classifier” for sorting inputs into categories or bins of data. Classification may be performed using, without limitation, linear classifiers such as without limitation logistic regression and/or naive Bayes classifiers, nearest neighbor classifiers such as k-nearest neighbors classifiers, support vector machines, least squares support vector machines, fisher's linear discriminant, quadratic classifiers, decision trees, boosted trees, random forest classifiers, learning vector quantization, and/or neural network-based classifiers. (See also Paragraph Number [0146])).
wherein the one or more skewed records are features and the one or more predefined classes are labels (Paragraph Number [0144] teaches a classifier and/or classification algorithm may include a nearest-neighbors classifier and/or algorithm. A nearest-neighbors classifier and/or classification algorithm may be configured to compute distances between trees using match values as described above; for instance, a distance from a trigger tree of the plurality of trigger trees to the metrical tree may be computed as an average chance of finding a labeled leaf from a tree in the training data in leaf nodes connected to unlabeled internal nodes of the metrical tree).
As per claims 4, 11, and 18, To teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, To teaches:
wherein the at least one processing device is further configured to: generate a testing dataset based on at least the one or more unseen records (Paragraph Number [0111] teaches a classification method that utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms, and using one or more measures of vector similarity to identify classifications within training data, and to determine a classification of input data. K-nearest neighbors algorithm may include specifying a K-value, or a number directing the classifier to select the k most similar entries training data to a given sample, determining the most common classifier of the entries in the database, and classifying the known sample; this may be performed recursively and/or iteratively to generate a classifier that may be used to classify input data as further samples. Paragraph Number [0143] teaches classification to and/or identification of genres may be used as a filter to exclude some entries from inclusion in training data. As a non-limiting example, processes of converting data to training data may include classifying a set of trade activities to a genre identifying false positives, defined as data tending to lead to identification of a trade irregularity where none exists, and excluding the set of trade activities from the training data; this may cause processes using the training data to predict and/or detect trade irregularities more accurately. Paragraph Number [0146] teaches the training of the computer may involve comparing the training set (new lesson) with the untrained nearest-neighbor rule with reference to the earlier described FIG. 9 using the simulator 3BX0415. If the new lesson does not reduce the amount of false positives or negatives, then the lesson may consider as useless. Otherwise, the new lesson is useful and fit for improving the accuracy of onset detection).
implement the one or more machine learning algorithms on the testing dataset, wherein implementing further comprises implementing the first set of skewed parameters to classify the one or more unseen records into the one or more classes (Paragraph Number [0111] teaches a classification method that utilizes feature similarity to analyze how closely out-of-sample-features resemble training data to classify input data to one or more clusters and/or categories of features as represented in training data; this may be performed by representing both training data and input data in vector forms, and using one or more measures of vector similarity to identify classifications within training data, and to determine a classification of input data. K-nearest neighbors algorithm may include specifying a K-value, or a number directing the classifier to select the k most similar entries training data to a given sample, determining the most common classifier of the entries in the database, and classifying the known sample; this may be performed recursively and/or iteratively to generate a classifier that may be used to classify input data as further samples. Paragraph Number [0143] teaches classification to and/or identification of genres may be used as a filter to exclude some entries from inclusion in training data. As a non-limiting example, processes of converting data to training data may include classifying a set of trade activities to a genre identifying false positives, defined as data tending to lead to identification of a trade irregularity where none exists, and excluding the set of trade activities from the training data; this may cause processes using the training data to predict and/or detect trade irregularities more accurately. Paragraph Number [0146] teaches the training of the computer may involve comparing the training set (new lesson) with the untrained nearest-neighbor rule with reference to the earlier described FIG. 9 using the simulator 3BX0415. If the new lesson does not reduce the amount of false positives or negatives, then the lesson may consider as useless. Otherwise, the new lesson is useful and fit for improving the accuracy of onset detection).
As per claims 5, 12, and 19, To teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, To teaches:
wherein the at least one processing device is further configured to: electronically retrieve, from the random skewness generator database, the first set of skewness variables (Paragraph Number [0137] teaches the scoring method used is based on the magnitude of the resulting implications of related trades, or a system user may scrutinize particular traders, tradeable objects or targets, or a particular trade pattern or some triggers within a pattern by skewing the respective scores to tighten or loosen the filtering mechanism (see FIG. 8). Paragraph Number [0143] teaches classification to and/or identification of genres may be used as a filter to exclude some entries from inclusion in training data. As a non-limiting example, processes of converting data to training data may include classifying a set of trade activities to a genre identifying false positives, defined as data tending to lead to identification of a trade irregularity where none exists, and excluding the set of trade activities from the training data; this may cause processes using the training data to predict and/or detect trade irregularities more accurately. Paragraph Number [0146] teaches the training of the computer may involve comparing the training set (new lesson) with the untrained nearest-neighbor rule with reference to the earlier described FIG. 9 using the simulator 3BX0415. If the new lesson does not reduce the amount of false positives or negatives, then the lesson may consider as useless. Otherwise, the new lesson is useful and fit for improving the accuracy of onset detection. (Examiner contends that the tightening or loosing of scores as a result of skewing constitutes skewing in multiple directions to provide for a corrected score)).
implement, at the local computing environment, the first set of skewness variables on the first set of parameters in the direction opposite to the first direction to generate the first set of skewed parameters (Paragraph Number [0079] teaches the detection engine 2BX0104 determines whether the trade is to buy Credit Default Swap (CDS)... the risky nature of such trade activity warrants appropriate skewing of the score to generate an alert or escalate the matter (block 2BB0812). Paragraph Number [0137] teaches after the detection engine 2BX0104 examines the trade activities, the trade activities outside of the allowable parameters are filtered. The scoring method used is based on the magnitude of the resulting implications of related trades, or a system user may scrutinize particular traders, tradeable objects or targets, or a particular trade pattern or some triggers within a pattern by skewing the respective scores to tighten or loosen the filtering mechanism (see FIG. 8). The scoring process performed by the detection engine 2BX0104 is particularly useful for addressing trade orders that are in the “grey” areas (e.g. a particular trade or order may look legitimate and comply with desk specific controls 2JA0113, while a series of trades in combination may signify abnormal trading activities or where the aggregate risk levels are beyond a predefined threshold that are deemed ‘material’ requiring appropriate management attention). When a trade order or a series of trades is identified as failing to meet the threshold, the trader 4DX0505 associated with the trade order may be scrutinized in the later described crowd computing process 2FX0107 (FIG. 17). (Examiner asserts that the scoring process here based upon detection of anomalies that require certain data to have a skewness variable added to them constitutes implementing the skewness variable on specific records in a specific direction)).
As per claims 7 and 14, To teaches each of the limitations of claims 1 and 8 respectively.
In addition, To teaches:
wherein implementing the first set of skewness variables on the one or more records in a first direction encrypts the one or more records to generate one or more skewed records (Paragraph Number [0066] teaches the information security component 1DX9999 encodes and encrypts the compressed data with time-locked audio codecs. Paragraph Number [0068] teaches the external access format and other requirements for the encryption and compressed data are validated. Paragraph Number [0168] teaches audio codecs can further be leveraged in the obfuscation and encryption of the data in the metrical trees for data protection and other purposes. Paragraph Number [0169] teaches the compressed data is encrypted with time-locked audio codecs, preventing premature access and promoting the fair availability of market data to market participants).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2020/0242491 to To (hereafter referred to as To) in view of U.S. Patent Application Publication Number 2020/0134484 to Hazard et al. (hereafter referred to as Hazard)
As per claims 6, 13, and 20, To teaches each of the limitations of claims 1, 8, and 15 respectively.
In addition, To teaches:
implement, at the local computing environment, the first set of skewness variables on the one or more records in the first direction to generate one or more skewed records (Paragraph Number [0079] teaches the detection engine 2BX0104 determines whether the trade is to buy Credit Default Swap (CDS)... the risky nature of such trade activity warrants appropriate skewing of the score to generate an alert or escalate the matter (block 2BB0812). Paragraph Number [0137] teaches after the detection engine 2BX0104 examines the trade activities, the trade activities outside of the allowable parameters are filtered. The scoring method used is based on the magnitude of the resulting implications of related trades, or a system user may scrutinize particular traders, tradeable objects or targets, or a particular trade pattern or some triggers within a pattern by skewing the respective scores to tighten or loosen the filtering mechanism (see FIG. 8). The scoring process performed by the detection engine 2BX0104 is particularly useful for addressing trade orders that are in the “grey” areas (e.g. a particular trade or order may look legitimate and comply with desk specific controls 2JA0113, while a series of trades in combination may signify abnormal trading activities or where the aggregate risk levels are beyond a predefined threshold that are deemed ‘material’ requiring appropriate management attention). When a trade order or a series of trades is identified as failing to meet the threshold, the trader 4DX0505 associated with the trade order may be scrutinized in the later described crowd computing process 2FX0107 (FIG. 17). (Examiner asserts that the scoring process here based upon detection of anomalies that require certain data to have a skewness variable added to them constitutes implementing the skewness variable on specific records in a specific direction)).
To teaches gathering data and applying a skewness based machine learning algorithm to the data to determine best skewness scores for data analysis but does not explicitly teach associating records for training and clustering with a probability distribution, which is taught by the following citations from Hazard:
wherein the at least one processing device is further configured to: electronically retrieve, from the data repository, the one or more records, wherein the one or more records are associated with a first probability distribution ...wherein the one or more skewed records is associated with the first probability distribution. (Paragraph Number [0029] teaches in addition to or instead of a cluster being returned 150 as the suggested result or action, the explanation data determined 140 for a suggested action may be a cluster, and the cluster and the action may be returned 150. In some embodiments, a determination 160 may then be made based on the cluster and the action whether 170 to perform the suggested action, a different action, or no action at all. In some embodiments, this may be made determined based on compatibility or incompatibility. A compatibility score may represent the probability or likelihood of fit between an action and a cluster. A probability score may be related to the probabilities of possible results. A likelihood score may be a function of how plausible it is that a parameter in question is the actual parameter that underlies the data that you've already seen (e.g., data that is already in the computer-based reasoning model Paragraph Number [0035] teaches a certainty score, such as a conviction measure, probability, likelihood, or confidence interval, may be determined for the suggested cluster and that certain score may be used to determine whether to perform the suggested action, a different action, or no action at all. In some embodiments, the certainty score can be used instead of or in addition to the compatibility score, or the compatibility score can be determined based, at least in part, on the certainty score (e.g., a low certainty score could be used to change the compatibility score to be closer to a “flag for review” value. In the example above, that may be, e.g., if the certainty score was below a certain threshold, then the compatibility score could be the average of (0.5, compatibility score), thereby skewing the values toward the middle, or “review” range). Paragraph Number [0079] teaches C may be a valid probability distribution. This fact is used to compute the amount of information in C).
Both To and Hazard are directed to data regression and analysis. To teaches gathering data and applying a skewness based machine learning algorithm to the data to determine best skewness scores for data analysis. Hazard improves upon To by disclosing associating records for training and clustering with a probability distribution. One of ordinary skill in the art would be motivated to further include associating records for training and clustering with a probability distribution, to efficiently determine better data labelling and compatibility.	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system and method of gathering data and applying a skewness based machine learning algorithm to the data to determine best skewness scores for data analysis in To to further utilize associating records for training and clustering with a probability distribution as disclosed in Hazard, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW H. DIVELBISS whose telephone number is (571) 270-0166. The fax phone number is 571-483-7110. The examiner can normally be reached on M-Th, 7:00 - 5:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.H.D/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624